UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: August 2, 2007 AMR CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-8400 75-1825172 (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events AMR Corporation is filing herewith a press release issued on August 2, 2007 by American Airlines, Inc. as Exhibit 99.1, which is included herein.This press release was issued to report July traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:August 3, 2007 EXHIBIT INDEX Exhibit Description 99.1 Press Release Exhibit 99.1 CONTACT: Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE:Thursday, Aug. 2, 2007 AMERICAN AIRLINES REPORTS JULY TRAFFIC FORT WORTH, Texas – American Airlines, the world’s largest airline, reported a July load factor of 87.9 percent – an increase of 0.8 points compared to the same period last year.Traffic decreased 2.9 percent year over year as capacity decreased 3.7 percent. Domestic traffic decreased 2.3 percent year over year on 3.5 percent less capacity.International traffic decreased by 4.0 percent relative to last year on a capacity decrease of 4.1 percent. American boarded 9.1 million passengers in July. About American Airlines American Airlines is the world's largest airline.American, American Eagle and the AmericanConnection® airlines serve 250 cities in over 40 countries with more than 4,000 daily flights.The combined network fleet numbers more than 1,000 aircraft.American's award-winning Web site, AA.com, provides users with easy access to check and book fares, plus personalized news, information and travel offers.American Airlines is a founding member of the oneworld® Alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own.Together, its members serve more than 700 destinations in over 140 countries and territories.American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation.AmericanAirlines, American Eagle, the AmericanConnection® airlines, AA.com and AAdvantage are registered trademarks of American Airlines, Inc. (NYSE: AMR) Detailed traffic and capacity data are on the following page. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES July 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 12,916,919 13,299,098 -2.9 % D.O.T. DOMESTIC 8,306,765 8,499,277 -2.3 INTERNATIONAL 4,610,154 4,799,821 -4.0 ATLANTIC 1,965,160 2,042,749 -3.8 LATIN AMERICA 2,162,831 2,122,037 1.9 PACIFIC 482,163 635,035 -24.1 AVAILABLE SEAT MILES (000) SYSTEM 14,703,189 15,274,544 -3.7 % D.O.T. DOMESTIC 9,292,962 9,630,358 -3.5 INTERNATIONAL 5,410,227 5,644,186 -4.1 ATLANTIC 2,309,845 2,323,906 -0.6 LATIN AMERICA 2,542,695 2,560,493 -0.7 PACIFIC 557,687 759,787 -26.6 LOAD FACTOR SYSTEM 87.9 % 87.1 % 0.8 Pts D.O.T. DOMESTIC 89.4 88.3 1.1 INTERNATIONAL 85.2 85.0 0.2 ATLANTIC 85.1 87.9 -2.8 LATIN AMERICA 85.1 82.9 2.2 PACIFIC 86.5 83.6 2.9 PASSENGERS BOARDED 9,125,433 9,194,085 -0.7 % SYSTEM CARGO TON MILES (000) 171,991 190,103 -9.5 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE July 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 81,147,894 83,137,723 -2.4 % D.O.T. DOMESTIC 52,984,364 54,448,061 -2.7 INTERNATIONAL 28,163,530 28,689,662 -1.8 ATLANTIC 11,356,189 11,754,357 -3.4 LATIN AMERICA 13,544,293 13,180,506 2.8 PACIFIC 3,263,048 3,754,799 -13.1 AVAILABLE SEAT MILES (000) SYSTEM 99,021,737 102,584,717 -3.5 % D.O.T. DOMESTIC 63,217,231 65,712,159 -3.8 INTERNATIONAL 35,804,506 36,872,558 -2.9 ATLANTIC 14,332,555 14,554,957 -1.5 LATIN AMERICA 17,560,142 17,497,626 0.4 PACIFIC 3,911,809 4,819,975 -18.8 LOAD FACTOR SYSTEM 81.9 % 81.0 % 0.9 Pts D.O.T. DOMESTIC 83.8 82.9 0.9 INTERNATIONAL 78.7 77.8 0.9 ATLANTIC 79.2 80.8 -1.6 LATIN AMERICA 77.1 75.3 1.8 PACIFIC 83.4 77.9 5.5 PASSENGERS BOARDED 57,744,421 58,735,483 -1.7 % SYSTEM CARGO TON MILES (000) 1,232,121 1,273,195 -3.2 %
